Citation Nr: 0902839	
Decision Date: 01/27/09    Archive Date: 02/09/09

DOCKET NO.  06-19 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation in excess of 10 
percent for spondylolisthesis of L5-S1 with spondylosis.  

2.  Entitlement to service connection for a bilateral foot 
disorder.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse




ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel


INTRODUCTION

The veteran had active service from February 1970 to April 
1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the VA RO in St. 
Petersburg, Florida, dated in July 2005 and issued in August 
2005.  During the course of his appeal, the veteran was 
afforded a Travel Board hearing before the undersigned 
Veterans Law Judge in August 2007.  A transcript of the 
hearing is of record.  In January 2008, the Board remanded 
these matters to the RO (via the Appeals Management Center 
(AMC), in Washington, D.C.) for further action, to include 
scheduling VA examinations.  After accomplishing the 
requested action, the RO/AMC continued the denial of the 
claims on appeal (as reflected in an October 2008 
supplemental statement of the case (SSOC)) and returned these 
matters to the Board for further appellate consideration.  

FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue addressed in this decision was 
obtained.  

2.  The veteran's back disability is manifested by limitation 
of motion, but forward flexion of the thoracolumbar spine is 
generally greater than 60 degrees with a combined range of 
motion greater than 120 degrees; and the disability has 
generally not caused severe guarding resulting in an abnormal 
gait or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.

3.  A bilateral foot disorder was not present in service or 
for many years thereafter, and is not related directly or 
otherwise to the service-connected low back disability. 


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an evaluation in excess 
of 10 percent for spondylolisthesis of L5-S1 with spondylosis 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 
4.71a, Diagnostic Codes (DCs) 5235 to 5242 (2008). 

2.  A bilateral foot disorder was not incurred in or 
aggravated by active service, and is not proximately due to 
or the result of the service-connected low back disability. 
38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.303, 3.310 (2008).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (2000)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  The 
notice requirements of the VCAA require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  

In Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), the 
United States Court of Appeals for Veterans Claims (Court) 
found that, at a minimum, adequate VCAA notice requires that 
VA notify the claimant that, to substantiate such a claim: 
(1) the claimant must provide, or ask VA to obtain, medical 
or lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life; (2) if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  
In Vazquez-Flores, the Court further indicated that 
consideration was warranted for whether there existed 
subsequent VA action that served to render any pre-
adjudicatory notice error non-prejudicial.  

In this case, in letters dated March 2005, June 2006 and 
February 2008, the RO provided notice to the veteran 
regarding what information and evidence is needed to 
substantiate the claim, as well as what information and 
evidence must be submitted by the veteran and the types of 
evidence that will be obtained by VA.  Additionally, the 
Board notes that a March 2006 statement of the case (SOC) 
specifically addressed all aspects of the notice requirements 
of Vazquez-Flores, and provided the diagnostic code criteria 
for rating the spine, as well as examples of the type of 
types of medical and lay evidence that the are relevant to 
establishing entitlement to increased compensation.  The 
claim was last adjudicated via an SSOC in October 2008.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, Social Security 
Administration (SSA) records, and private and VA treatment 
records.  Also of record and considered in connection with 
the appeal is the veteran's and his spouse's hearing 
testimony, along with various written statements submitted by 
the veteran and his representative.  

As discussed above, the veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The veteran was an active 
participant in the claims process, identifying pertinent 
medical evidence and submitting evidence.  Thus, he has been 
provided with a meaningful opportunity to participate in the 
claims process and has done so.  Any error in the sequence of 
events or content of the notice is not shown to have any 
effect on the case or to cause injury to the veteran.  
Therefore, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  


General Legal Criteria - Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable 
doubt regarding the degree of disability is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  Where an increase in 
the level of a service-connected disability is at issue, the 
primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet.App. 55 (1994).  Nevertheless, the 
Board acknowledges that a claimant may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time the increased rating 
claim was filed until a final decision is made.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  The following analysis 
in this decision is undertaken with consideration of the 
possibility that different ratings may be warranted for 
different time periods.  

In exceptional cases where the schedular evaluations are 
found to be inadequate, the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability.  The governing norm in these exceptional cases is 
a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent period of 
hospitalizations as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2008).  


Specific Legal Criteria

The current version of the General Rating Formula for 
Diseases and Injuries of the Spine provides as follows:

(For diagnostic codes 5235 to 5243 unless 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes):

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease

100% 		Unfavorable ankylosis of the entire spine;

50% 		Unfavorable ankylosis of the entire thoracolumbar 
spine;

40% 	Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine;

30% 	Forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire 
cervical spine;

20% 	Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; 
or, forward flexion of the cervical spine greater 
than 15 degrees but not greater than 30 degrees; 
or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; 
or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis;

10% 	Forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; 
or, forward flexion of the cervical spine greater 
than 30 degrees but not greater than 40 degrees; 
or, combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 
235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not 
greater than 335 degrees; or, muscle spasm, 
guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or 
more of the height.  

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.  

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.  

Note (3): In exceptional cases, an examiner may state that 
because of age, body habits, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.  

Note (4): Round each range of motion measurement to the 
nearest five degrees.  

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.  

5235 Vertebral fracture or dislocation, 5236 Sacroiliac 
injury and weakness, 5237 Lumbosacral or cervical 
strain, 5238 Spinal stenosis, 5239 Spondylolisthesis or 
segmental instability, 5240 Ankylosing spondylitis, 5241 
Spinal fusion, 5242, Degenerative arthritis of the spine 
(see also diagnostic code 5003)

See 38 C.F.R. § 4.71a, DCs 5235 to 5242 (2008).  

When evaluating a musculoskeletal disability based upon a 
range of motion, consideration is given to the degree of any 
additional limitation upon motion due to functional loss.  
DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  This 
includes the analysis of additional functional impairment 
above and beyond the limitation of motion objectively 
demonstrated involving such factors as painful motion, 
weakness, incoordination, and fatigability, etc., 
particularly during times when these symptoms "flare up," 
such as during prolonged use.  Id.  See also 38 C.F.R. §§ 
4.40, 4.45 and 4.59.  


Legal Analysis - Increased Rating

Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).  

By way of procedural history, in a December 1982 rating 
decision the RO granted service connection for 
spondylolisthesis of L5-S1 with spondylosis and a 
noncompensable (0 percent) evaluation was assigned, effective 
from August 20, 1982.  In a January 2004 rating decision, the 
RO granted an increase to 10 percent, effective from 
September 26, 2003, based on evidence of an increase in 
severity of the spine disability.  The veteran filed his 
current claim for an increased rating on February 25, 2005.  

The veteran's service-connected spondylolisthesis of L5-S1 
with spondylosis is evaluated as 10 percent disabling, under 
the pertinent provisions for evaluating disease and injuries 
of the spine.  He contends that his spine disability warrants 
an increased rating due to symptoms that include an increased 
limitation of motion due to severe pain, weakness, and 
instability.  These assertions are supported by a spousal 
statement dated in August 2006, and by oral testimony 
provided by the veteran and his spouse in his August 2007 
hearing, which corroborate his reported symptomatology.  

Notably, various VA and private treatment records, dated from 
January 2005 to March 2006, reflect reports of chronic back 
pain that has been successfully treated with cymbalta.  An 
electromyography study conducted in February 2005 reflected 
normal EMG results for the veteran's left lower extremities.  

In conjunction with the current appeal, the veteran underwent 
a VA spine examination in June 2005.  During the examination, 
he reported experiencing               back pain with 
radiation into the left buttock descending to his foot.  The 
veteran denied receiving physical therapy for his back pain 
or partaking in any kind of pain management, as well as using 
any assistive walking devices; however, he did report being 
treated with some chiropractic manipulation.  He denied the 
presence of any numbness, tingling, weakness, burning, or 
bowel or bladder dysfunction.  In rendering a diagnosis, the 
examiner noted that the veteran could walk several hundred 
yards without any aggravation of his back pain, which then 
rapidly progressed.  The examiner noted no apparent distress, 
moderate obesity, and normal muscle strength, sensation and 
deep tendon reflexes.  The examiner observed that passive 
range of motion testing was negative for neurological 
straight leg raise sign, and found normal active range of 
motion.  Specifically, forward flexion of the thoracolumbar 
spine was noted as 90 out of 90 degrees, and combined range 
of motion of the thoracolumbar spine was 240 out of 240 
degrees.  Furthermore, review of lumbar spine x-rays taken 
earlier in the month revealed no coronal deviations, 
demonstrated grade 1 spondylolisthesis at L5-S1 with 
corresponding spondylolysis, and showed endplate sclerosis at 
S1, osteopenia of the bones, and disc heights at L5-S1 
decreased secondary to the slip.  As per the private EMG 
dated in 2005, normal left lower extremity findings were 
indicated.  An MRI in January 2005 showed a small grade 1 L5-
S1 spondylolisthesis with broad-based disc bulge at that 
level.  The veteran was diagnosed with L5-S1 
spondylolisthesis with spondylolysis.  The examiner opined 
that veteran's spine condition only consisted of pain, and 
that this pain limits him only at extremes of activity.  
Finally, in accordance with the criteria set forth in DeLuca, 
the examiner noted a zero degree range of motion loss with 
repetitive testing, with no developments of extra pain, 
weakness or incoordination.  

Significantly, a March 2006 VA physical therapy consult note 
indicated a 10/10 pain rating in the veteran's back, and 
showed objective range of motion testing for the trunk 
included flexion to 50 degrees and combined range of motion 
to 130 degrees.  Here, the veteran was assessed with low 
back/neck pain, difficulty maintaining good posture, 
difficulty with functional activities, and decreased 
strength/range of motion.  

In August 2007, the veteran was afforded a Travel Board 
hearing at which he testified that his back disability 
consists of muscle spasms, instability, weakness and pain 
radiating down his left leg.  He asserted that his back does 
not currently prevent him from rising from bed, and that he 
does not experience back pain if he refrains from walking for 
too long, but that he uses a Transcutaneous Electrical Nerve 
Stimulation (TENS) unit and a walker when he finds it 
necessary.  The veteran referenced a November 2005 private 
treatment record, which indicated findings of generalized 
osteoarthritis, and stated that he was deemed unemployable, 
and thus was afforded SSA benefits, due to his low back 
disability.  

The veteran underwent a second VA spine examination in 
September 2008, during which he reported worsening 
symptomatology since his June 2005 examination.  
Specifically, he complained of gradual onset of constant, 
severe, sharp, aching and dull pain across his lumbosacral 
spine, radiating down the left leg.  The veteran reported 
severe flare-ups, 3 to 4 times a week for 1 to 2 days, and 
claims that he is 100 percent disabled during these flare-
ups.  The veteran was evaluated by rheumatology department at 
the VA medical center (VAMC) in Tampa, Florida, where he 
received treatment for a history of myofascial pain, 
arthralgias and myalgias.  The veteran was diagnosed with 
chronic back pain and fibromyalgia.  Physical examination 
results included findings of thoracic sacrospinal spasm, 
guarding, pain with motion and tenderness that was found to 
be severe enough to cause abnormal gait or abnormal spinal 
contour.  The examiner noted normal posture and head 
position, with symmetry in appearance, antalgic gait, and no 
throacolumbar spine ankylosis.  The veteran's spine was 
positive for lumbar flattening, but negative for gibbus, 
kyphosis, lumbar lordosis, scoliosis and reverse lordosis.  
The examiner found that the veteran exhibited forward flexion 
of the thoracolumbar spine to 90 degrees, with pain to 80 
degrees, and combined range of motion of the thoracolumbar 
spine to 240 degrees, with pain to 180 degrees.  There was no 
additional loss of motion on repetitive use of the joint 
noted.  Imaging study results indicated interval increasing 
prominence of the right sided L3-L4 osteophytes without 
marked interval changes from previous studies.  The examiner 
noted the veteran was not employed, and was receiving social 
security disability since 2005 due to memory problems.  The 
veteran was assessed with L5-S1 spondylolisthesis, and 
degenerative disc disease of the L3-L4.  

Although the Board recognizes that the March 2006 VA physical 
therapy note indicated testing of forward flexion for the 
trunk was to 50 degrees, which could serve to as a basis for 
granting a 20 percent rating for the low back disability, the 
Board finds that this single instance of decreased flexion 
for the low back is not representative of the overall 
severity of the veteran's disability.  During the entire 
relevant timeframe for rating purposes, there was no other 
objective indication of forward flexion of the thoracolumbar 
spine less than 60 degrees; nor was there any evidence to 
support a finding of a combined range of motion of the 
thoracolumbar spine less than 120 degrees.  Generally, range 
of motion of the lumbar spine was at worst forward flexion to 
90 degrees and extension to 30 degrees, and, when accounting 
for additional limitation from pain, weakness, fatigue and 
other factors involving functional loss, was at worst forward 
flexion to 80 degrees and extension to 20 degrees.  DeLuca.  
Thus, the veteran does not exhibit limitations of motion 
required to warrant a higher schedular rating.  See Hayes v. 
Brown, 5 Vet. App. 60, 69-70 (1993) ("It is the 
responsibility of the BVA to assess the credibility and 
weight to be given the evidence") (citing Wood v. Derwinski, 
1 Vet. App. 190, 192-93 (1992)).  Moreover, the Federal 
Circuit has also recognized the Board's "authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997).  Finally, VA is free to favor one medical 
opinion over another provided it offers an adequate basis for 
doing so.  See Owens v. Brown, 7 Vet. App. 429 (1995).   

Additionally, the Board recognizes that the September 2008 VA 
examiner noted muscle spasm, localized tenderness and 
guarding severe enough to be responsible for abnormal spinal 
contour in the form of lumbar flattening; however, the Board 
finds that the veteran's overall disability rating more 
nearly approximates that of a 10 percent rating.  Various 
treatment records have endorsed findings that show that the 
veteran's low back disability consists mainly of pain that 
limits him only at extremes of activity.  

Significantly, the record does not otherwise demonstrate the 
basis for a separate evaluation for neurological impairment 
at any point, under DC 5293, or general principles permitting 
separate ratings for distinct manifestations of disability.  
38 C.F.R. § 4.14.  While a private patient status report 
indicated findings of paracentral left disc bulge at L4-L5, 
causing mild spinal canal stenosis and encroaching on the 
nerve root of the left L5 nerve, and of disc bulge at L5-S1 
causing impingement of the left L5 nerve root of the left L5 
nerve, no formal diagnosis of a neurological disorder as the 
consequence of a back disorder was confirmed.  Additionally, 
on recent VA examination, although there was a diagnosis of 
fibromyalgia, sensory examination in the lower extremities 
was noted as normal.  

Moreover, despite a finding of general osteoarthritis in the 
November 2005 private treatment record, there are no other 
findings pertaining to ankylosis.  The medical evidence 
consistently shows that while the veteran's motion may be 
limited by pain, he has retained active range of motion of 
the lower spine.  As there is no evidence of unfavorable 
ankylosis of the lumbar spine, a higher disability evaluation 
under DC 5240 would be inappropriate.  

For the reasons stated above, the Board finds the 
preponderance of the evidence is against the claim for 
increase, and the benefit-of-the-doubt rule is not for 
application.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  

Finally, the veteran has submitted no evidence showing that 
his spondylolisthesis of L5-S1 with spondylosis has markedly 
interfered with his employment status beyond that 
interference contemplated by the assigned evaluation, and 
there is also no indication that this disorder has 
necessitated frequent periods of hospitalization during the 
pendency of this appeal.  In fact, the veteran maintained a 
full time job until September 2005, and reported being no 
longer able to work due to memory problems in his September 
2008 VA examination.  As such, the Board is not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1), which concern the 
assignment of extra-schedular evaluations in "exceptional" 
cases.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  

Overall, the evidence does not support an evaluation in 
excess of 10 percent for spondylolisthesis of L5-S1 with 
spondylosis, and the claim for that benefit must be denied.  
38 C.F.R. §§ 4.3, 4.7.


Legal Criteria - Service Connection

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. §§ 1110, 1131.  
Service connection may also be established for disease 
diagnosed after discharge from service when all the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Secondary service connection shall be awarded when a 
disability "is proximately due to or the result of a service-
connected disease or injury."  38 C.F.R. § 3.310(a).  Also, 
any increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be service 
connected.  See 71 Fed. Reg. 52744-52747 (Sept. 7, 2006) (to 
be codified at 38 C.F.R. § 3.310(b)); Libertine v. Brown, 9 
Vet. App. 521, 522 (1996); see also Reiber v. Brown, 7 Vet. 
App. 513, 515-16 (1995); Allen v. Brown, 7 Vet. App. 439, 448 
(1995) (en banc).  

Effective October 10, 2006, 38 C.F.R. § 3.310 was amended to 
implement the holding in Allen v. Brown, 7 Vet. App. 439 
(1995) for secondary service connection on the basis of the 
aggravation of a nonservice-connected disorder by service-
connected disability.  See 71 Fed. Reg. 52744 (2006).  The 
amendment essentially codifies Allen with language that 
requires that a baseline level of severity of the nonservice-
connected disease or injury must be established by medical 
evidence created before the onset of aggravation.

In order to prevail on direct service connection there must 
be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).  

As to secondary service connection, there must be (1) 
evidence of a current disability; (2) evidence of a service-
connected disability; and (3) medical evidence establishing a 
nexus between the service-connected disability and the 
claimed disability.  See Wallin v. West, 11 Vet. App. 509, 
512 (1998). 


Analysis - Service Connection

   
As for the right and left foot disorders, the Board notes 
that a VA examining podiatrist in June 2005 who reportedly 
reviewed the claims folder noted no acute abnormalities of 
the feet on X-ray and diagnosed mild flatfoot deformity with 
associated heel and sinus tarsi pain.  The examiner also 
noted that foot pain was likely due to plantar fasciitis and 
flatfoot, and that leg pain was likely due to the back.  The 
examiner stated that in his opinion current foot and ankle 
conditions were as likely as not due to military activity.  
The service medical records, however, do not reflect findings 
of flatfoot or plantar fasciitis, either on entrance or 
separation examinations.  There are several reports of foot 
pain and a notation of a bruised foot.  

At the behest of the Board, the veteran was accorded a VA 
examination by an orthopedist in September 2008. The 
diagnoses at that time included: degenerative changes about 
the first digits bilaterally; small bilateral plantar 
calcaneal spurs; and minimal ossification at the insertion of 
the right Achilles' tendon. It was the opinion of the 
examiner that the current right and left foot conditions were 
less likely as not caused by the service-connected low back 
disability. It was said that degenerative changes occurred 
when the cartilage in the joints/bones wore down with time 
and gradually worsened with aging. Medical literature 
reportedly showed no support for the proposition that 
degenerative changes in the feet were caused by degenerative 
disc disease of the spine.

The Board finds that service connection is not warranted on 
either a direct or secondary basis. A chronic bilateral foot 
disorder was initially manifested many years following 
service discharge. The passage of many years between 
discharge from active service and the medical documentation 
of a claimed disability are factors that weigh against a 
claim of service connection.  Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 
(1992).  

As the VA examiner in September 2008 noted, degenerative 
changes in the feet, such as in the veteran's case, are 
generally a product of aging. It was further noted that 
medical literature provided no support for the contention of 
a relationship between the service-connected low back 
disability and the current bilateral foot conditions. 
Considering all of the evidence of record, the Board finds 
that the September 2008 VA medical opinion is more probative 
that offered by the VA podiatrist in June 2005 as the former 
was provided by an orthopedist and was supported by 
appropriate reasons and bases. Although the podiatrist in 
June 2005 noted that the veteran had experienced no 
particular foot injuries on active duty and had only begun to 
have ankle and foot symptoms in recent years, no rationale 
was provided to explain the conclusion that the veteran's 
bilateral foot condition was related to his military duties. 

Accordingly, the Board can only conclude that the 
preponderance of the evidence is against the claim, and thus 
service connection for a bilateral foot disorder is not is 
order. 38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107; 
38 C.F.R. §§ 3.303, 3.310.


ORDER

Entitlement to an increased evaluation for spondylolisthesis 
of L5-S1 with spondylosis, currently evaluated as 10 percent 
disabling, is denied. 

Service connection for a bilateral foot disorder is denied.



______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


